Citation Nr: 1409729	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-42 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.

2. Entitlement to a rating in excess of 50 percent for depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1979 to March 1985.
This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran requested a Travel Board hearing; such hearing was scheduled in September 2011.  However, the Veteran failed to appear, and his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).

The Board has reviewed all the evidence in the appellant's paper claims file, Virtual VA record, which contains a representative's statement not located within the paper claims file, and VBMS system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  

The Veteran claimed entitlement to service connection for a bilateral foot disability in June 2009.  In his November 2010 substantive appeal, the Veteran stated that swelling in his feet had caused nerve damage and severe pain.  VA treatment records indicate that the Veteran complained of a painful plantar callous in June 2004 and said he had experienced it for 15 years.  An X-ray showed bilateral plantarflexed position of third metatarsal, bilateral calcaneal spurs, and bilateral degenerative changes of the distal tibiae, tarsal regions and the first tarsometatarsal joints.  A podiatry resident diagnosed bilateral plantarflexed third metatarsal.  A VA progress note indicates he was also diagnosed with bilateral ankle/foot degenerative joint disease (DJD) in August 2004.  Edema of both feet was noted after the Veteran sought treatment for swelling of his lower extremities at a VA emergency room that same month.  

It appears the claims file does not contain a complete collection of the Veteran's service treatment records (STRs).  No formal finding of unavailability has been made.  However, the Veteran submitted copies of individual sick slips that indicate he sought treatment for his feet in service.  A December 1979 slip indicates that the Veteran reported his foot hurt.  He was instructed to soak his foot and perform an ankle routine daily.  A  January 1980 slip simply notes "both feet" and does not provide details of the Veteran's complaint.  

Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any foot disability(ies).  Additionally, the Board finds that the additional attempts to obtain complete STRs should be made.  If no further records are available, such should be noted in the record.

The Veteran was provided with a VA mental disorders examination in August 2009.  The examination report indicates that the Veteran began seeking treatment with the East Orange, New Jersey, VAMC mental health clinic in June 2007.  The examination report notes that the Veteran refused to return to the clinic after he was involuntary committed to the inpatient unit overnight after expressing a homicidal ideation toward his girlfriend in April 2009, but was still being treated by the PTSD clinic there.  The Veteran submitted the discharge summary from his April 2009 hospitalization, but the rest of these records referred to in the examination report are not associated with the claims file.  Furthermore, in his October 2010 substantive appeal, the Veteran indicated a Dr. Sally Kopstein placed him on suicide watch.  It is not clear to the Board whether Dr. Kopstein is a VA or private physician, but her treatment records as well as the outstanding VA treatment records should be associated with the claims folder.  Furthermore, the Veteran's disability was last examined by VA more than four years ago. Therefore, a new VA examination is needed to determine the current severity of the Veteran's service-connected depressive disorder.

Accordingly, the case is REMANDED for the following action:

1. Arrange for another search for the Veteran's STRs not already associated with the claims file.  If no further records are available, the reasons for unavailability should be noted in the record.


2. Contact the Veteran and request him to identify all medical providers (VA and private) from whom he has sought treatment for any foot disability(ies) and for his service-connected depressive disorder since his discharge from service and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified (specifically from Dr. Sally Kopstein).  (The Board notes that the VBMS system indicates that the Veteran now associates with a Las Vegas, Nevada address).  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

3. Obtain all of the Veteran's VA treatment records from the spring of 2007 to present which have not yet been associated with the record, including records from the East Orange, New Jersey, VA Medical Center and its mental health and PTSD clinics.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

4. Then, arrange for an examination of the Veteran to ascertain the nature and likely etiology of any foot disability(ies).  The examiner must review the Veteran's claims file, elicit pertinent history, and conduct an examination (that includes any diagnostic studies deemed necessary).  Based on the record and examination of the Veteran the examiner should provide responses to the following: 

a) Identify (by medical diagnosis) all foot disability(ies) found during the course of this appeal (to include the June 2004 diagnosis of bilateral plantarflexed third metatarsal and August 2004 diagnosis of bilateral DJD); and 

b) As to each diagnosed foot disability(ies), specifically indicate whether it is at least as likely as not (a 50% or better probability) that such was incurred in service/is related to any reported in-service feet complaints (to specifically include the reported December 1979 and January 1980 complaints of foot pain). 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

5. Then, arrange for a VA psychiatric evaluation of the Veteran to determine the current severity of his depressive disorder.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

6. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond. Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


